     Case 3:19-cv-02019-JAH-WVG Document 16 Filed 04/30/20 PageID.46 Page 1 of 1



1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10
11
     KAREN OCAMPO, as the personal                  Case No.: 19-CV-02019 JAH-WVG
12   representative of SALOMON
13   RODRIGUEZ,
14                          Plaintiff,
15                    v.                            ORDER
16
     SOUTH BAY SAND BLASTING AND
17   TANK CLEANING, INC.; and
18   AMERICAN LONGSHORE MUTUAL
     ASSOCIATION,
19
20                          Defendants.
     .
21
22
23         GOOD CAUSE APPEARING IT IS HEREBY ORDERED that the above
24   entitled action is dismissed with prejudice with each party to bear its own costs and
25   attorney fees.
26
27   Date: April 30, 2020                   _______________________________
                                            HON. JOHN A. HOUSTON
28
                                            United States District Judge



                                              -1-
